Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-10 in the reply filed on 12/21/2021 is acknowledged.

Specification
The abstract of the disclosure is objected to because it should reflect the method as well as the application device.   Currently, the abstract reflects only the method of adhesive application.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 23+, it is unclear as to the meaning of the phrase, “in the first correction, a correction amount is set on the basis of at least one of an amount of correction to the application condition in a second correction which is a correction made prior to the first 
In claim 8, it is unclear how the control device setting a correction amount in the first correction on the basis of both the correction amount in the second correction and the correction interval further structurally limits the application device?  This appears to be a process limitation.
In claim 9, it is unclear how the application condition being an application pressure used to discharge adhesive further structurally limits the application device?  This appears to be a process limitation.
In claim 10, it is unclear how the correction interval being less than a specified time, the control device sets the correction amount of the application pressure in the first correction greater than the correction amount of the application pressure in the second correction further structurally limits the application device?  This appears to be a process limitation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 9, the application condition being an application pressure used to discharge adhesive further appears to be a process limitation.  There is no further structural limitation recited to the application system.
In claim 10, the correction interval being less than a specified time, the control device setting the correction amount of the application pressure in the first correction greater than the correction amount of the application pressure in the second correction appears to be a process limitation.  There is no further structural limitation recited to the application system.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
A determination of patentability cannot be made at this time because the invention is not clearly recited for understanding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents set forth the state of the art with respect to dispensing devices using control device and camera adjusting material quantity/volume correction/calibration:  Ikushima (US 9,144,820) and Holm et al (US 7,931933).   The following patent sets forth the state of the art with respect to adhesive quantity/volume correction:  Ito et al (JP403099831).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/12/2022